Jenney, J.
The plaintiff, who was in the employ of the defend-ant as a conductor and who was injured by the derailment of the car upon which he was at work, brings this action to recover the damage sustained by him. The case is here upon the defendant’s *189exceptions, all of which are waived except such as relate to its liability by reason of the condition of the car.
It was admitted that the defendant was not insured under the workmen’s compensation act; and that the negligence of the plaintiff, his assumption of risk, and the negligence of a fellow employee were not grounds of defence. St. 1911, c. 751, Part I, § 1. G. L. c. 152, § 66.
The evidence was sufficient to warrant the jury in finding that, shortly before ten o’clock in the forenoon, the car came down Main Street in Worcester going at the rate of about twenty-five miles an hour, jumped the switch at Thomas Street, went across the pavement, over the curbing and against a building with sufficient force to cause substantial damage; that immediately afterwards the air gouge in the car had a pressure of between thirty-five and forty pounds, although a pressure of “at least sixty or eighty pounds” was required properly to apply the brakes on the car. The motorman had been signalled to stop at Thomas Street, and there not being sufficient compressed air to apply the brakes for that purpose, reversed the power but could not stop by that means, and could not apply the hand brake because it was stuck so tight he could not move it; when the car got to the switch, which was wide open, it rode right through on to the pavement.
From the testimony of the motorman, it could have been found that on the day before the accident the car had been "turned in” twice because something was the matter with the brake-rod and brake-chains and because when the compressed air was applied the brake did not work properly so as to “catch the bolt and so throw it along;” that the brakes had not worked properly on the trip on which the accident occurred; and that at the time of the derailment the “air brakes, hand brake and the [^compressed] air was wrong.” The car had been in use on that morning since around seven o’clock. On two previous trips made on that day, the brakes had worked properly.
In substance, the judge instructed the jury that while the defendant was not an insurer of the plaintiff’s safety, its duty. was to exercise ordinary care and prudence in furnishing him with a car safe for use and in keeping it in a safe condition to work upon. This instruction carefully was applied to the evidence and *190the issues involved in the case with particular reference to the condition of the car on both days.
The defendant’s contention of error in the charge is wholly based on the ground that it did not deal with the law governing the responsibility of the defendant with sufficient fulness; to the same purport is its exception saved at the end of the charge, which is as follows: “The defendant excepts to what the court said in his charge with respect to the duty of the defendant to furnish a safe and suitable car and to keep the car in a safe and suitable condition, and especially excepts to the portions of your Honor’s charge where you state that it was the duty of the defendant to keep the car for the plaintiff in a safe and suitable condition. The defendant requests the court, in view of the. court’s charge, to rule that if the car became unsuitable and: unsafe while it was on the road and before any notice of its condition had come to the defendant there can be no recovery because of the unsafe and unsuitable condition of the car, and I make this last request calling attention to the court to what I have in mind, that your Honor has not fully stated to the jury what the law is, and except to the refusal.”
If it be assumed, without intimation to that effect, that the exception at the end of the charge was properly taken, there was ¡ no error even if it was found that the car became “unsuitable and' unsafe while it was on the road” aúd before notice of its con- ; dition had come to the defendant. It could not have been ruled rightly that the plaintiff could not recover for that reason, as the condition might have been caused by the negligent act or failure to act of the defendant on the previous day. As matter of law it could not be attributed solely to something happening on the day of the accident. A cause existing before that day may have resulted in an unsuitable and unsafe condition while the car was upon the road. We think that the instructions given were substantially correct, and were not open to the objections made. Ford v. Fitchburg Railroad, 110 Mass. 240. Griffin v. Boston & Albany Railroad, 148 Mass. 143.
The remaining exceptions are to refusals to instruct the jury, and may be classified as follows:
1. To order a verdict in its favor upon the third count of the declaration which alleged that the defendant had negligently *191furnished the plaintiff with a “dangerous and improper car upon. which to perform his work” in that the car had defective air and hand brakes and “defective electrical apparatus insufficient to stop said car.”
2. To direct a verdict for the defendant upon the fourth count which alleged that the “street car and the brakes and machinery connected therewith were . . . negligently allowed ... to be in an unsafe, dangerous and unsuitable condition.”
3. To rule that there was no evidence that the defendant failed to provide the plaintiff with a reasonably safe and suitable car; or that it was negligent in failing to discover or remedy any defect therein.
4. To rule that there was no evidence that the defendant had any notice of a defect in the car, if a defect existed, and that. without proof of such notice and a failure to repair the plaintiff cannot recover.
Plainly these requests could not have been given. The evidence warranted a finding that the brakes were defective at the time of the accident; that the car on the previous day had been out of repair because of the defective condition of its brakes and brake-chains, and because the air-brakes did not work properly; and that although it twice had been sent in for attention and repair, the defects had not properly been remedied. Such findings would have justified the conclusion that the defective condition of the car was known to the defendant, and that the failure to remedy or prevent, its recurrence was negligent. Griffin v. Boston & Albany Railroad, supra. Hull v. Berkshire Street Railway, 217 Mass. 361. Such findings did not require the conclusion that the defects came into existence on the morning of the accident through causes then first operating; nor were they as consistent with the absence of negligence as with its existence.
The exceptions must be overruled.
So ordered.